Exhibit 10(b)

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION

AS PROVIDED IN SECTION  M

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”), dated as of August 8, 2005,
entered into between John W. Feray, an individual residing in Dallas County,
Texas (“Executive”), and Haggar Clothing Co., a Nevada corporation, having
principal offices at 11511 Luna Road, Dallas, Texas (“Haggar” or the “Company”).

 

Through this Agreement Haggar employs Executive, and Executive accepts
employment by Haggar, upon the terms and subject to the conditions of this
Agreement.

 

Now, therefore, in consideration of the premises, the agreements and covenants
set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Haggar and Executive agree as
follows:

 

A.                                    Definitions   In this Agreement (including
this Section) the following terms shall have the following meaning:

 

1.                                       “Affiliate” shall mean, with respect to
any Person, any Person which, directly or indirectly controls or is controlled
by that Person, or is, under common control with that Person.  For purposes of
this definition, “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

 

2.                                       The “Plan” shall mean the Haggar
Clothing Co. Corporate Severance Plan for Associates effective August 29, 1997,
and any subsequent modifications or amendments thereto.

 

3.                                       “Person” shall mean any individual,
corporation, partnership, joint venture, trust, association, unincorporated
organization or other entity.

 

4.                                       “Section” shall refer to sections of
this Agreement.

 

5.                                       “Effective Date” shall mean the date
the Agreement commences as set forth in Section C.

 

--------------------------------------------------------------------------------


 

6.                                       “Subsidiary” shall mean any corporation
in an unbroken chain of corporations beginning with Haggar Corp., if each such
corporation (other than the last corporation in the unbroken chain) owns stock
possessing more than fifty per cent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

B.                                    Duties of Executive.   Executive will
serve as Senior Vice President and Chief Accounting Officer, or such other
position as may be assigned by Haggar’s Chief Operating Officer, and shall
perform such duties consistent with such position as are determined and directed
by the Chief Operating Officer.

 

C.                                    Term.  This Agreement shall be effective
commencing on August 8, 2005 (the “Effective Date”), and continue until
August 30, 2006 (the “Employment Period”), subject to earlier termination
pursuant to the provisions of Section J.

 

D.                                    Time Required to Devote to Duties and
Place of Employment.  Executive shall devote his full working time, attention
and ability to the business of Haggar, including, if applicable, its
Subsidiaries and/or Affiliates to which Executive may have been assigned
responsibilities under Section B.  Executive shall well and faithfully serve
Haggar, including such applicable Subsidiaries and/or Affiliates, during the
continuance of his employment under this Agreement and use his best efforts to
promote the interests and welfare of Haggar, its Subsidiaries and Affiliates. 
Notwithstanding the foregoing, Executive shall be entitled to participate in
community affairs and passive investment  activities not involving any
measurable portion of Executive’s business time, so long as such activities do
not interfere with the due performance of his duties under this Agreement. 
Executive’s place of employment shall be the Dallas/Fort Worth, Texas, area or
such other area in which the Board of Directors of Haggar, with the concurrence
of the chief executive officer of Haggar, shall determine to locate the
principal executive offices of Haggar.

 

E.                                      Compensation.   During the term defined
above, Haggar shall pay the Executive the following compensation:

 

1.                                       Basic  Salary. Basic salary at an
annual rate of $200,000.00 (the “Basic Salary”), payable on Haggar’s regular
payroll dates.  Haggar may, in its sole discretion, increase Executive’s Basic
Salary in light of his performance, inflation and cost of living, and other
factors deemed relevant by Haggar; provided, however, that Executive’s Basic
Salary may not be decreased below the initial Basic Salary during the term of
this Agreement.

 

2.                                       Bonus.   A bonus calculated in
accordance with Haggar’s Executive Bonus Plan in effect from time to time.

 

3.                                       Expenses and Reimbursements. Executive
will be entitled to reimbursement for reasonable out-of-pocket expenses incurred
by Executive that are directly attributable to the performance of Executive’s
duties under this Agreement.  Executive will adhere to Haggar’s customary
practices and procedures with respect to incurring out-of-pocket

 

2

--------------------------------------------------------------------------------


 

expenses and will present such expense statements, receipts, and vouchers, or
other evidence supporting expenses incurred by Executive as Haggar may from time
to time request.

 

4.                                       Benefits.

 

(a)                                  Executive shall be entitled to participate
in all hospital, medical, dental, group life, short and long-term disability,
other health and welfare benefits, and such employee pension benefit plans as
are made available generally to other executives of Haggar.

 

(b)                                 Executive shall be entitled to vacation and
floating holidays in accordance with Haggar’s policies currently in effect and
from time to time modified for its executive employees.

 

(c)                                  An annual car allowance in the amount of
$10,800.00, to be paid monthly.

 

(d)                                 If Executive becomes disabled during the
term of this Agreement (or any extension or renewal) Haggar shall continue to
pay Executive his full Basic Salary for up to one year, or if earlier, until the
earliest to occur of (i) the cessation of such disability;  or (ii) the
Executive’s death;  provided, however, that if the Executive should die within
one (1) year after the date of disability (or most recent disability), the
payment of disability benefits shall continue for such one-year period.  The
amount payable to the Executive shall be offset on a prospective basis by
(i) the amount of any proceeds received by Executive from any disability income
program (whether or not insured) maintained by Haggar or any Affiliate; 
(ii) the amount of any disability payment under the U.S. Social Security
Disability Insurance Program;  and (iii) any amount of compensation received by
Executive from gainful employment, other than employment approved by Executive’s
physician for therapy or rehabilitation.  For purposes of this paragraph,
Executive shall be deemed disabled if he suffers a physical, mental or emotional
injury, illness or disorder that renders him unable to capably perform in
Haggar’s opinion substantially all of his usual and customary duties for Haggar
with the degree of decorum and dignity normally associated with employment in a
similar capacity.  If there is a disagreement between Haggar and Executive
concerning the existence of a disability, such disagreement shall be resolved by
the opinion of a physician selected by Haggar.  Haggar shall pay the cost of the
assessment and determination of such physician.  Subject to the above
limitations, Executive’s Basic Salary shall be continued until such time as a
determination is made on the issue of disability.

 

F.                                      Confidential Information.   Executive
acknowledges that, in the course of performing and fulfilling his duties under
this Agreement, he may have access to and may be entrusted with confidential
information concerning the present and contemplated activities of and the
techniques and modes of business operations evolved and used or to be evolved
and used by Haggar, its Subsidiaries and Affiliates and their respective
customers and clients, which information is not generally known in the industry
in which Haggar does business, the disclosure of any of which confidential
information to competitors of Haggar, its Subsidiaries or Affiliates or to other
persons would be highly detrimental to the interests of Haggar, its Subsidiaries
and

 

3

--------------------------------------------------------------------------------


 

Affiliates (the “Confidential Information”).  Executive further acknowledges and
agrees that the right to maintain confidential such information constitutes a
proprietary right that Haggar, its Subsidiaries or Affiliates are entitled to
protect.  Accordingly, Executive covenants and agrees with Haggar and with each
Subsidiary and Affiliate of Haggar that (i) he will not, during the continuance
of his employment under this Agreement, directly or indirectly disclose any of
such Confidential Information to any Person, nor shall he use the same, except
as required in the normal course of his employment;  and (ii) after the
termination or expiration of his employment under this Agreement, he will not
directly or indirectly disclose or make any use of the Confidential Information
without the written consent of Haggar for himself or any third parties;  and
(iii) after the termination or expiration of his employment under this
Agreement, he will return the originals and all copies of any documents or other
media containing Confidential Information in his possession or under his control
to Haggar;  provided, however, that Haggar acknowledges and agrees that
Executive shall not be prohibited by this Section from using the personal skills
and know-how developed by Executive prior to the execution of this Agreement and
during the term of this Agreement, and subject to the provisions of Section H,
Executive shall be allowed to pursue a career and earn his livelihood through
the use of such general skills and know-how he has obtained (but not any
Confidential Information, systems or techniques of Haggar) before and during his
employment under this Agreement after the termination or expiration of this
Agreement without the express consent of, or any liability to, Haggar. 
Executive acknowledges and agrees that in the event of any actual or threatened
violation of the provisions of this Section F or of Sections G or H, Haggar
and/or any Subsidiary or Affiliate may commence proceedings in any court of
competent jurisdiction for, and shall be entitled to obtain, preliminary and
permanent injunctive relief or other appropriate equitable remedies (without any
bond or other security being required) and an accounting of all profits and
benefits arising out of such violation, which rights and remedies shall be in
addition to any other rights or remedies to which Haggar may be entitled at law.

 

G.                                    Non-Solicitation.   During the time of
Executive’s employment and for a period of two (2) years after the termination
of Executive’s employment for any reason whatsoever, Executive shall not,
without the prior written consent of Haggar, engage in any of the conduct
described in subsections (1) and (2) below, either directly or indirectly or in
any capacity for any other Person:

 

1.                                       Directly or indirectly hire, attempt to
hire, or assist any other person or entity in hiring or attempting to hire any
person who was a Haggar employee, consultant or agent within the 12-month period
prior to the termination of Executive’s employment;  or

 

2.                                       directly or indirectly solicit, divert
or take away, in competition with Haggar, the business or patronage of any
Person who was a customer, supplier, distributor, licensor or licensee of Haggar
within the 12-month period prior to the termination of Executive’s employment.

 

H.                                    Covenant Not to Compete.   As an ancillary
covenant to the terms and conditions set forth elsewhere in this Agreement, and
in particular the covenants set forth in Sections F and G above, and in
consideration of the mutual promises set forth in this Agreement and other good

 

4

--------------------------------------------------------------------------------


 

and valuable consideration received and to be received, including without
limitation, access to Confidential Information as described above, Executive
covenants and agrees with Haggar that he will not (without the prior written
consent of Haggar) at any time during the term of this Agreement and during the
Applicable Period, either individually or in partnership or in conjunction with
any Person or Persons, as principal, agent, shareholder, guarantor, creditor,
employee, consultant or in any other manner whatsoever, carry on any business
of, or be engaged in, consult or advise, lend money to, guarantee the debts or
obligations of, or permit his name or any part thereof to be used by, any Person
engaged in or concerned with or interested in any business carried on, within
the United States or the provinces of Canada in which Haggar carries on
business, which competes with the products manufactured and sold or services
provided by Haggar (the “Business”).  For purposes of this Section H, the
“Applicable Period” shall mean a period commencing upon termination of
employment and continuing:

 

(i)                                     if termination of employment by Haggar
is for other than Cause, until the expiration of the term contemplated by
Section C; or

 

(ii)                                  if a Change of Control Termination occurs
or employment is terminated for any other reason, for one (1) year.

 

I.                                         Reasonableness of Restrictions.   The
Executive acknowledges that, while performing his duties under this Agreement,
he will have access to and come into contact with trade secrets and Confidential
Information belonging to Haggar and will obtain personal knowledge of and
influence over its world-wide operations, customers and/or employees. The
Executive agrees that the restrictions contained in Sections F, G, and H are
reasonable, supported by valid consideration, and necessary to protect the
legitimate business interests of Haggar both during and after the termination of
this Agreement.

 

J.                                      Rights and Remedies of Haggar.   This
Agreement is terminable prior to the expiration of the term by Haggar for
“Cause”, as determined in good faith by the Board of Directors of Haggar Corp. 
As used in this Agreement, “Cause” shall be limited to the following:

 

1.                                       Executive’s repeated unavailability or
refusal to devote the time required for the performance of his duties as
described in Section B;

 

2.                                       Executive’s intentional and repeated
refusal to follow instructions of the Chief Operating Officer of Haggar
(provided such instructions are made in good faith, are not arbitrary or
capricious and do not require Executive to subject himself to criminal liability
or material civil liability against which he is not indemnified by Haggar) 
(Haggar acknowledges that “intentional and repeated” connotes reasonable notice
to Executive after one or more instances of refusal and prior to any further
instances which, together with earlier ones, are relied on by Haggar for
termination under this paragraph);

 

3.                                           Intentional misrepresentation or
unlawful conduct by Executive in the discharge of his responsibilities;

 

5

--------------------------------------------------------------------------------


 

4.                                           Executive’s intentional disclosure
to third parties of any Confidential Information (as described in Section F)
outside the normal course of his employment and without Haggar’s consent;  or

 

5.                                               Theft of or fraud by Executive
involving property of Haggar or its customers, or conviction of Executive of a
felony criminal offense; or any other action by Executive involving moral
turpitude and reflecting unfavorably upon the public image of Haggar.

 

Haggar recognizes that one of the principal benefits to it of the employment of
Executive under this Agreement will be the benefit of Executive’s best
independent judgment in connection with his area of responsibility. 
Accordingly, notwithstanding anything to the contrary in this Agreement, Cause
shall not include Executive’s exercising his right to articulate to Haggar’s
Board of Directors, Chairman of the Board, Chief Executive Officer or Chief
Operating Officer his views as to Haggar’s plans or policies, so long as he
carries out the instructions of the Chief Operating Officer (provided such
instructions are made in good faith, are not arbitrary or capricious and do not
require Executive to subject himself to criminal liability or material civil
liability against which he is not indemnified by Haggar).

 

Prior to terminating Executive’s employment, Haggar will advise Executive in
writing of the grounds for such termination and Executive shall have a period of
30 days after such notice is given within which to cure or contest such claimed
grounds, and Haggar may not terminate his employment for cause unless such
nonperformance is not cured during that period, or, if contested by Executive,
shall have been given a reasonable opportunity to appear before the Board, with
or without legal representation, to present arguments and evidence on his
behalf.

 

Upon termination for Cause, Haggar shall pay Executive any accrued and unpaid
Basic Salary through the date of termination.

 

K.                                    Rights and Remedies of Executive.

 

If termination of Executive’s employment by Haggar is not for Cause, Executive
shall be entitled to receive, as the exclusive remedy for such termination,
violation or failure, payment of the then Basic Salary (payable when and as such
payments would have become due) for a period beginning on the date of
termination and ending on the date on which the term of this Agreement would
have expired in accordance with Section C, reduced by any payments made to
Executive pursuant to the Plan or from any other Person as compensation for
services rendered.  It is understood, however, that Executive shall have no
obligation to seek other employment during such period.  In the event of any
violation of Sections F, G or H, Executive shall cease to be entitled to any
payments pursuant to this Section K or the Plan (no limitation on any other
remedies available to Haggar being intended).

 

6

--------------------------------------------------------------------------------


 

L.                                     Representations, Warranties and Covenants
of the Employee.

 

1.                                       The Executive represents and warrants
to Haggar that:

 

(a)                                  There are no restrictions, agreements or
understandings whatsoever to which the Executive is a party that would prevent
or make unlawful the Executive’s execution of this Agreement or the Executive’s
employment under this Agreement, or which is or would be inconsistent, or in
conflict with this Agreement or the Executive’s employment under this Agreement,
or would prevent, limit or impair in any way the performance by the Executive of
the obligations under this Agreement; and

 

(b)                                 The Executive has disclosed to Haggar all
restraints, confidentiality commitments or other employment restrictions that
Executive has with any other employer, person or entity.

 

2.                                       Upon and after the Executive’s
termination or cessation of employment with Haggar and until such time as no
obligations of the Executive to Haggar hereunder exist, the Executive: 
(i) shall provide a complete copy of this Agreement to any prospective employer
or other person, entity or association in the Business, with whom or which the
Executive proposes to be employed, affiliated, engaged, associated or to
establish any business or remunerative relationship prior to the commencement; 
and (ii) shall notify  Haggar of the name and address of any such Person, entity
or association prior to the Executive’s employment, affiliation, engagement,
association or the establishment of any business or remunerative relationship.

 

M.                                Arbitration.   Except as contemplated by the
last sentence of Section F, any dispute between the parties to this Agreement,
whether arising during the period of this Agreement or at any time thereafter
which relates to the validity, construction, meaning, performance or effect of
this Agreement or the rights and obligations of the parties shall be determined
pursuant to the arbitration rules for employment disputes of the American
Arbitration Association in Dallas, Texas.  The decision of the arbitrators
pursuant to such procedures shall be final and binding upon the parties and
shall not be subject to appeal and may be enforceable in my court of competent
jurisdiction located in Dallas County, Texas.

 

N.                                    Assignment.   Neither this Agreement nor
the parties’ obligations under this Agreement are assignable;  provided,
however, if all or substantially all of the assets and liabilities of Haggar are
transferred to another Person at any time during the term of this Agreement,
this Agreement shall be assigned to such Person, and Executive shall continue to
be bound by the provisions of this Agreement provided that such assignee shall
assume and agree to perform all obligations of Haggar expressed in this
Agreement.  No such assignment shall release Haggar from its obligations to
Executive under this Agreement, and Haggar shall remain liable hereunder
notwithstanding such assignment.

 

7

--------------------------------------------------------------------------------


 

O.                                   Severance Payment After Change of Control.

 

1.                                       This Section O sets forth an agreement
regarding Executive’s rights and obligations upon a Change of Control (as
defined below).  These provisions are intended to assure and encourage in
advance Executive’s continued attention and dedication to his assigned duties
and his objectivity during the pendency and after the occurrence of a Change of
Control.  These provisions apply in lieu of, and expressly supersede, the
provisions of Section K regarding payments following termination of employment,
if (i) termination of employment is initiated by the Executive for Good Reason
(as defined below) within twenty-four (24) months after the Change of Control;
or (ii) termination of employment by Haggar occurs within twenty-four (24)
months after the Change of Control other than for Cause (a “Change of Control
Termination”).  These provisions shall terminate and be of no further force or
effect following twenty-four (24) months after the Change of Control.

 

2.                                       Upon a Change of Control Termination,
in addition to any benefit to which the Executive is entitled under the Plan,
Haggar shall pay Executive any accrued and unpaid Basic Salary through the date
of termination, and a lump sum severance payment equal to 2.99 times the
Executive’s “Base amount,” as defined in Section 28OG of the Internal Revenue
Code of 1986, as amended (the “Code”).  In addition, if it is determined that
any benefits or payment by Haggar to or for the benefit of Executive (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to
such excise tax (collectively the “Excise Tax”), then Executive shall be
entitled to receive an additional payment (a “Gross-up Payment”) in an amount
such that, after payment by Executive of all taxes, interest and penalties,
including, without limitation, any income taxes and Excise Tax imposed upon the
Gross-up Payment, Executive retains an amount of the Gross-up Payment equal to
the Excise Tax imposed upon the Payments. All determinations required to be made
under this Section O. shall be made by an independent national accounting firm
selected by Haggar (the “Accounting Firm”) which shall provide detailed
supporting calculations to Haggar and the Executive.  Any determination by the
Accounting Firm shall be conclusive and binding upon Haggar and the Executive. 
Any Gross-up Payment determined shall be paid by Haggar to the Executive within
five (5) days of the receipt of the determination.

 

(a)                                  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by Haggar should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that Haggar exhausts its remedies pursuant to subparagraph (b) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Haggar to or for the benefit of the
Executive.

 

(b)                                 The Executive shall notify Haggar in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by Haggar of the Gross-Up Payment.  Such notification shall be given
as soon as practicable but no later than ten (10)

 

8

--------------------------------------------------------------------------------


 

business days after the Executive is informed in writing of such claim and shall
apprise Haggar of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to Haggar (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If Haggar notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

 

(i)                                     give Haggar any information reasonably
requested by it relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as Haggar shall reasonably request in writing from time to
time, including, without limitation, accepting legal representation with respect
to such claim by an attorney reasonably selected by Haggar;

 

(iii)                               cooperate with Haggar in good faith in order
effectively to contest such claim;  and

 

(iv)                              permit Haggar to participate in any
proceedings relating to such claim;

 

provided, however, that Haggar shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
of this subparagraph (b), Haggar shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as Haggar shall
determine;  provided, however that if Haggar directs the Executive to pay such
claim and sue for a refund, Haggar shall advance the amount of such payment to
the Executive, on an interest-free basis and shall indemnify and hold the
Executive harmless on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such
advance;  and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, Haggar’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

9

--------------------------------------------------------------------------------


 

(c)                                  If, after the receipt by the Executive of
an amount advanced by Haggar pursuant to subparagraph (b), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to Haggar’s complying with the requirements of subparagraph (b)),
promptly pay to Haggar the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto).  If, after the receipt
by the Executive of an amount advanced by Haggar pursuant to subparagraph (b), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and  Haggar does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of 30
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

3.                                       Upon a Change of Control, Executive’s
outstanding stock options, restricted stock grants, Profit Sharing Program
awards, and other benefits or incentive awards subject to vesting schedules
shall become 100% vested and exercisable .

 

4.                                       Upon a Change of Control Termination,
and for a period of one (1) year after such termination, Executive shall be
entitled to continued benefits for himself and/or his family at Haggar’s expense
at least equal to those which would have been provided to them under the health
and welfare benefit plans provided by Haggar prior to the Change of Control.

 

5.                                       Unless otherwise provided in this
Agreement, any severance or other payment payable to Executive under this
Section shall be paid within ten (10) days after the date of termination. 
Severance or other payments shall not be discounted by reason of the fact that
the time of payment is accelerated in advance of the ordinary course of payments
under this Agreement.

 

6.                                       This provision shall not affect
Executive’s participation in, or determination of, distributions and vested
rights under any pension, profit-sharing, insurance, performance unit plan or
other employee benefit plan of Haggar to which Executive is entitled pursuant to
the terms of such plans, except for the acceleration of vested rights pursuant
to this Section.

 

7.                                 For the purposes of this Agreement, a “Change
of Control” shall be deemed to have taken place if one or more of the following
occurs: (i) a merger or consolidation of Haggar Corp. or the Company with or
into another entity, or the exchange of securities (other than a merger or
consolidation) by the holders of the voting securities of Haggar Corp. or the
Company and the holders of voting securities of any other entity, in which the
shareholders of Haggar Corp. or the Company immediately before the transaction
do not own 50% or more of the combined voting power of the voting securities of
the surviving entity or its parent immediately after the transaction, (ii) a
dissolution of Haggar Corp. or the Company, (iii) a transfer of all or
substantially all of the assets of Haggar Corp. or the Company in one
transaction or a series of related transactions to one or more other persons or
entities, (iv) a transaction or series of transactions that results in any
entity, “Person” or “Group” (as defined below), becoming the beneficial owner,
directly or indirectly, of securities of Haggar Corp. or the Company
representing

 

10

--------------------------------------------------------------------------------


 

more than 50% of the combined voting power of Haggar Corp.’s or the Company’s
then outstanding securities, or (v) during any period commencing on or after the
date of the Executive Employment Agreement, individuals who at the beginning of
the period constituted Haggar Corp.’s Board of Directors cease for any reason to
constitute at least a majority, unless the election of each director who was not
a director at the beginning of the period has been approved in advance by
directors representing at least two-thirds (2/3) of the directors then in office
who were directors at the beginning of the period; provided, however, that a
“Change of Control” shall not be deemed to have occurred if the ownership of 50%
or more of the combined voting power of the surviving corporation, asset
transferee or Haggar Corp. or Company (as the case may be), after giving effect
to the transaction or series of transactions, is directly or indirectly held by
(A) a trustee or other fiduciary under an employee benefit plan maintained by
Haggar Corp., the Company, or any Subsidiary, (B) one or more of the “executive
officers” of Haggar Corp. that held such positions prior to the transaction or
series of transactions, or any entity, Person or Group under their control,
(C) one or more of the children of J.M. Haggar, Jr. or their lineal descendants,
or any entity, Person or Group under their control, or (D) one or more members
of the “senior management” of Haggar Corp. or the Company (as defined by the
Chief Executive Officer of the Company) that held such positions prior to the
transaction or series of transactions, or any entity, Person or Group under
their control (collectively, the “Excluded Persons”).  As used herein, “Person”
and “Group” shall have the meanings set forth in Sections 13(d)(3) and/or
14(d)(2) of the Securities Exchange Act of 1934, as amended (“1934 Act”), and
“executive officer” shall have the meaning set forth in Rule 3b-7 promulgated
under the 1934 Act.

 

8.                                       For purposes of this Agreement, “Good
Reason” means

 

(i)                                     the assignment of the Executive of any
responsibilities or duties inconsistent in any respect with the Executive’s
position (including status, offices, titles and reporting requirements), or any
other action by the Company which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith and which is remedied
by the Company within 30 days after receipt of written notice thereof given by
the Executive;

 

(ii)                                  any failure by the Company to comply with
any material provision of this Agreement, including the requirement to pay any
compensation or provide any benefits to which the Executive is entitled pursuant
to this Agreement, other than an isolated, insubstantial or inadvertent failure
not occurring in bad faith and which is remedied by the Company within 30 days
after receipt of written notice thereof given by the Executive;

 

(iii)                                the Company requiring Executive to be based
at any office or location other than the location where the Executive is
employed as of the date of this Agreement or any office or location more than 20
miles from such location; or

 

11

--------------------------------------------------------------------------------


 

(iv)                               any purported termination by the Company of
the Executive’s employment other than for Cause.

 

P.                                      Notices.   All notices that may, or are
required to, be given pursuant to this Agreement shall be in writing and shall
be served properly if personally delivered or mailed by registered or certified
mail, postage pre-paid, addressed as follows:

 

HAGGAR:

 

President and Chief Operating Officer

 

 

Haggar Clothing Co.

 

 

11511 Luna Road

 

 

Dallas, Texas 75234

 

 

 

Copy to:

 

General Counsel

 

 

Haggar Clothing Co.

 

 

11511 Luna Road

 

 

Dallas, Texas 75234

 

 

 

EXECUTIVE:

 

John W. Feray

 

 

706 East Peninsula

 

 

Coppell, Texas 75019

 

or such other address or addresses as any such party may from time to time
designate by notice in writing to the others.  Notice and communications shall
be effective when actually received by the addressee.

 

Q.                                   Entire Agreement;  Amendments.   This
Agreement (together with all benefit or plan documents referred to in this
Agreement) constitutes the entire understanding between the parties with respect
to the subject matter hereof, superseding all negotiations, prior discussions
and agreements, written or oral.  This Agreement may not be amended except in
writing executed by both parties.   In the event of an inconsistency between the
provisions of this Agreement and any benefit or plan document referred to in
this Agreement, the provision conferring the greater benefit upon Executive
shall control.

 

R.                               Further Assurance.   Each of the parties hereto
shall do or cause to be made, done and executed, all such further and other
things, acts, deeds, documents, conveyances and assurances as may be necessary
or reasonably required to carry out the intended purpose of this Agreement fully
and effectually.

 

S.                                Construction.   Where the singular or
masculine are used in this Agreement, the same shall, be construed as the plural
or feminine or neuter and vice versa, where the context so requires or permits.

 

12

--------------------------------------------------------------------------------


 

T.                                Headings.   The headings of the Sections of
this Agreement are inserted for purposes of convenience of reference only and.
shall not affect the construction or meaning of any provision of this Agreement.

 

U.                                Severability.   If any covenant or provision
of this Agreement is determined to be void or unenforceable, in whole or in
part, it shall not be deemed to affect or impair the validity of any other
covenant or provision of the remaining part or parts thereof.

 

V.                                    Survival.   The provisions of this
Agreement set forth in Sections F, G, H, I, J, K, M and O hereof shall survive
the termination of the Executive’s employment under this Agreement.

 

W.                                Good Faith.   The parties agree to conduct
themselves in good faith and deal fairly with each other in the employment
relationship created by this Agreement and to refrain from action which injures
either party’s right to receive the benefits hereof.

 

X.                               Governing Law.   This Agreement shall be
governed, construed and enforced in accordance with the laws of the State of
Texas, without giving effect to its rules governing choice of law.

 

Y.                                Professional Fees and Expenses.   Other than
with respect to claims brought by the Executive against, or defenses by the
Executive of any claim of, the Company with respect to this Agreement that were
determined to have been made or asserted by the Executive in bad faith or
frivolously, the Company agrees to pay all reasonable legal and professional
fees and expenses that the Executive may reasonably incur as a result of any
contest by the Executive, by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by the Executive about the amount of any
payment under this Agreement).

 

Z.                                     Employee Acknowledgment.   THE EMPLOYEE
REPRESENTS THAT HE HAS HAD AMPLE OPPORTUNITY TO REVIEW THIS AGREEMENT, AND THE
EMPLOYEE ACKNOWLEDGES THAT HE UNDERSTANDS THAT THIS AGREEMENT CONTAINS IMPORTANT
CONDITIONS OF HIS EMPLOYMENT AND THAT IT EXPLAINS POSSIBLE CONSEQUENCES, BOTH
FINANCIAL AND LEGAL, IF THE EMPLOYEE BREACHES THE AGREEMENT.

 

[THE REMAINDER OF THIS PAGE IS

INTENTIONALLY LEFT BLANK.]

 

13

--------------------------------------------------------------------------------


 

AS WITNESS the hands of a duly authorized officer of Haggar and of the Executive
the day and year first before written, which is the Effective Date.

 

 

EXECUTIVE

 

 

 

/s/ John W. Feray

 

 

Name:  John W. Feray

 

 

 

 

 

HAGGAR CLOTHING CO.

 

 

 

 

 

By:

 /s/ Frank D. Bracken

 

 

Name: Frank D. Bracken

 

Title:  President and Chief Operating Officer

 

14

--------------------------------------------------------------------------------